Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections and 112(f) interpretation has been withdrawn.
Claims 1-21 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach the specific of An optical imaging device cap for use with a near infrared (NIR) light optical imaging device for imaging an object, the imaging device comprising a body, at least three optical transceivers located within the body, and a mounting surface on which the device cap is mounted, the mounting surface having mounting face and an outer wall extending from the periphery of the face, wherein the outer wall and the face define a mounting surface inner volume, the mounting face comprising a plurality of openings arranged in a predetermined configuration and adapted to receive the at least three optical transceivers, the optical imaging device cap comprising a bellow support plate and a deformable bellow sealingly engaged to the bellow support plate, the bellow support plate comprising: a first support plate face shaped to engage the mounting face when the device cap is mounted within the mounting surface inner volume, a second support 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        





a